Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in response to the Amendment dated October 20, 2022. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Response to Arguments
Claim Rejections - 35 USC § 112
Claims 26 and 27 have been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The rejection of claims 26 and 27 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s arguments.

Claim Rejections - 35 USC § 103
I.	Claims 1, 3-6, 10-12 and 30-31 have been rejected under 35 U.S.C. 103 as being unpatentable over Martin (US Patent No. 4,444,629) in view of Capper et al. (US Patent Application Publication No. 2005/0189231 A1).
	The rejection of claims 1, 3-6, 10-12 and 30-31 under 35 U.S.C. 103 as being 

unpatentable over Martin in view of Capper et al. has been withdrawn in view of Applicant’s arguments.

II.	Claims 8 and 9 have been rejected under 35 U.S.C. 103 as being unpatentable over Martin (US Patent No. 4,444,629) in view of Capper et al. (US Patent Application Publication No. 2005/0189231 A1) as applied to claims 1, 3-6, 10-12 and 30-31 above, and further in view of Bhat et al. (“Optimization of Deposition Conditions for Bright Zn-Fe Coatings and Its Characterization,” Protection of Metals and Physical Chemistry of Surfaces (2011 Sep), Vol. 47, No. 5, pp. 645-653).
	The rejection of claims 8 and 9 under 35 U.S.C. 103 as being unpatentable over Martin in view of Capper et al. as applied to claims 1, 3-6, 10-12 and 30-31 above, and further in view of Bhat et al. has been withdrawn in view of Applicant’s arguments.

III.	Claims 21-24 and 26-29 have been rejected under 35 U.S.C. 103 as being unpatentable over Martin (US Patent No. 4,444,629) in view of Capper et al. (US Patent Application Publication No. 2005/0189231 A1) and Bhat et al. (“Optimization of Deposition Conditions for Bright Zn-Fe Coatings and Its Characterization,” Protection of Metals and Physical Chemistry of Surfaces (2011 Sep), Vol. 47, No. 5, pp. 645-653).
	The rejection of claims 21-24 and 26-29 under 35 U.S.C. 103 as being unpatentable over Martin in view of Capper et al. and Bhat et al. has been withdrawn in view of Applicant’s arguments.

Response to Amendment
Claim Rejections - 35 USC § 103
I.	Claim(s) 1, 3-6, 10-12 and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 1924112 (‘112) in view of Martin (US Patent No. 4,444,629).
Regarding claim 1, CN ‘112 teaches an electrolyte solution for electroplating, comprising:
• a metal salt comprising an iron salt (= iron salts) and a zinc salt (zinc salts) [ƿ [0023]], wherein a concentration of the zinc salt is from about 0.02 mol/L to about 0.2 mol/L of the electrolyte solution (= 2-300 g/L of salts of nickel-alloying substances) [ƿ [0021]]; 
• an alkali metal citrate (= sodium citrate, potassium citrate) [ƿ [0026]] having a concentration from about 0.01 mol/L to about 0.05 mol/L of the electrolyte solution (= 0.1~300 g/L) [ƿ [0017]]; 
• an alkali metal acetate (= sodium acetate, potassium acetate) [ƿ [0026]]; 
• a citric acid (= citric acid) [ƿ [0026]]; 
• a pH modifying solution comprising a base, an acid, or combination thereof (= the additives have the ability to stabilize the pH value of composite plating solution) [ƿ [0025]]; and 
• glycine (= glycine) [ƿ [0026]] having a concentration from about 0.1 mol/L to about 0.3 mol/L (= 0.1~300 g/L) [ƿ [0017]].
	In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP § 2144.05(I)).
The disclosure of desirable alternatives does not necessarily negate a suggestion for 

modifying the prior art to arrive at the claimed invention (MPEP § 2143.01).
Regarding claim 3, the solution of CN ‘112 differs from the instant invention because CN ‘112 does not disclose wherein the pH of the electrolyte solution is from about 3 to about 6.
	Like CN ‘112, Martin teaches a bath containing appropriate concentrations of nickel ions to provide a ternary alloy of zinc-iron and nickel (col. 4, lines 3-5). The zinc/iron alloy electroplating bath can range in pH from about 0 up to about 6.5, preferably from about 0.5 to about 5 (col. 3, lines 34-36).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the pH of the electrolyte solution described by CN ‘112 with wherein the pH of the electrolyte solution is from about 3 to about 6  because a zinc/iron alloy electroplating bath can range in pH from about 0 up to about 6.5 to electrodeposit a ternary alloy of zinc, iron and nickel.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	Regarding claim 4, the solution of CN ‘112 differs from the instant invention because CN ‘112 does not disclose wherein the iron salt comprises at least one of iron (II) sulfate, iron (II) chloride, iron (II) acetate, hydrates thereof, or combinations thereof.

	CN ‘112 teaches iron salts (ƿ [0023]).
	Martin teaches that iron ions, in accordance with conventional practice, can be introduced into the aqueous solution in the form of a soluble iron salt, such as iron sulfate, iron chloride, iron fluoroborate, iron sulfamate, iron acetate, or mixtures thereof (col. 2, line 67 to col. 3, line 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the iron salts described by CN ‘112 with wherein the iron salt comprises at least one of iron (II) sulfate, iron (II) chloride, iron (II) acetate, hydrates thereof, or combinations thereof because iron sulfate, iron chloride and iron acetate are soluble iron salts that introduce iron ions into an aqueous solution to produce an alloy deposit upon electrodeposition.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	Regarding claim 5, CN ‘112 teaches 2-300 g/L of salts of nickel-alloying substances (ƿ [0021]). 
	Martin teaches wherein a concentration of the iron salt is from about 0.07 mol/L to about 0.35 mol/L of the electrolyte solution (= an operating iron ion concentration ranging from 

about 5 grams per liter to about 140 grams per liter, with concentrations of from about 40 grams per liter to about 100 grams per liter being preferred) [col. 3, lines 3-7].
	Regarding claim 6, CN ‘112 teaches wherein the zinc salt comprises at least one of zinc 
(II) sulfate, zinc (II) chloride, zinc (II) acetate, hydrates thereof, or combinations thereof (= zinc chloride, zinc sulfate) [ƿ [0026]].
	Regarding claim 10, CN ‘112 teaches wherein the alkali metal citrate comprises at least one of citric acid trisodium salt, citric acid disodium salt, citric acid monosodium salt, citric acid tripotassium salt, citric acid dipotassium salt, citric acid monopotassium salt, hydrates thereof, or combinations thereof (= sodium citrate, potassium citrate) [ƿ [0026]].
	Regarding claim 11, CN ‘112 teaches wherein the alkali metal acetate comprises at least one of acetic acid sodium salt, acetic acid potassium salt, hydrates thereof, or combinations thereof (= sodium acetate, potassium acetate) [ƿ [0026]].
	Regarding claim 12, CN ‘112 teaches wherein a concentration of glycine (= glycine) [ƿ [0026]] is from about 0.1 mol/L to about 0.15 mol/L of the electrolyte solution (= 0.1~300 g/L) [ƿ [0017]].
	Regarding claim 30, CN ‘112 teaches wherein the pH modifying solution comprises potassium hydroxide, sodium hydroxide, sulfuric acid, or combinations thereof (= sodium hydroxide) [ƿ [0026]].
	Regarding claim 31, the solution of CN ‘112 differs from the instant invention because CN ‘112 does not disclose borate.
	Martin teaches that:

The zinc/iron alloy electroplating bath of the present invention may also contain various other additives or agents. In some instances, a particular additive or agent may be useful for more than one purpose. Examples of such additional ingredients which may be employed in the present zinc/iron alloy electroplating baths are buffers and bath modifiers, such as boric acid, acetic acid, ammonium sulfate, sodium acetate, ammonium chloride and the like. The present zinc/iron alloy electroplating baths may also contain conductive salts, such as ammonium sulfate, ammonium chloride or bromide, ammonium fluoroborate, magnesium sulfate, sodium sulfate, and the like, to improve the conductivity of the bath (col. 3, lines 21-33).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrolyte solution described by CN ‘112 with borate because boric acid buffers and modifies the alloy electroplating baths.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

III.	Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 1924112 (‘112) in view of Martin (US Patent No. 4,444,629) as applied to claims 1, 3-6, 10-12 and 30-31 above, and further in view of Bhat et al. (“Optimization of Deposition Conditions for Bright Zn-Fe Coatings and Its Characterization,” Protection of Metals and Physical Chemistry of Surfaces (2011 Sep), Vol. 47, No. 5, pp. 645-653).
	CN ‘112 is as applied above and incorporated herein.

	Regarding claim 8, the solution of CN ‘112 differs from the instant invention because CN ‘112 does not disclose at least one of thiamine hydrochloride or hydrates thereof.
	CN ‘112 teaches a nickel-based composite plating solution comprising additives (ƿ [0017]).
Martin teaches a bath containing appropriate concentrations of nickel ions to provide a ternary alloy of zinc-iron and nickel (col. 4, lines 3-5). The zinc/iron alloy electroplating bath may also contain various other additives or agents. In some instances, a particular additive or agent may be useful for more than one purpose (col. 3, lines 20-23).
	Bhat teaches an electroplating bath for depositing a zinc-iron alloy. Addition of a small amount (0.5 g/L) of thiamine hydrochloride (THC) was found to show substantial influence on the brightness of the deposit (page 647, left column, lines 4-6).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the solution described by CN ‘112 with at least one of thiamine hydrochloride or hydrates thereof because the addition of a small amount (0.5 g/L) of thiamine hydrochloride (THC) was found to show substantial influence on the brightness of the deposit.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the 
variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when 

combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	Regarding claim 9, Bhat teaches wherein a concentration of the at least one of thiamine hydrochloride or hydrates thereof is from about 0.001 mol/L to about 0.003 mol/L of the electrolyte solution (= a small amount (0.5 g/L) of thiamine hydrochloride (THC)) [page 647, left column, lines 4-6].

IV.	Claim(s) 21-24 and 26-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 1924112 (‘112) in view of Bhat et al. (“Optimization of Deposition Conditions for Bright Zn-Fe Coatings and Its Characterization,” Protection of Metals and Physical Chemistry of Surfaces (2011 Sep), Vol. 47, No. 5, pp. 645-653) and Martin (US Patent No. 4,444,629).
	Regarding claim 21, CN ‘112 teaches an electrolyte solution for electroplating, comprising: 
• a metal salt comprising an iron salt (= iron salts) and a zinc salt (zinc salts) [ƿ [0023]], wherein a concentration of the iron salt is from about 0.07 mol/L to about 0.35 mol/L of the electrolyte solution (= 2-300 g/L of salts of nickel-alloying substances) [ƿ [0021]];
• an alkali metal citrate (= sodium citrate, potassium citrate) [ƿ [0026]] having a concentration from about 0.01 mol/L to about 0.05 mol/L of the electrolyte solution  (= 0.1~300 g/L) [ƿ [0017]]; 
• an alkali metal acetate (= sodium acetate, potassium acetate) [ƿ [0026]]; 
• a citric acid (= citric acid) [ƿ [0026]]; 
• a pH modifying solution comprising a base, an acid, or combination thereof (= the 

additives have the ability to stabilize the pH value of composite plating solution) [ƿ [0025]]; and
• glycine (= glycine) [ƿ [0026]] having a concentration from about 0.1 mol/L to about 0.3 mol/L of the electrolyte solution (= 0.1~300 g/L) [ƿ [0017]].
In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP § 2144.05(I)).
The disclosure of desirable alternatives does not necessarily negate a suggestion for 
modifying the prior art to arrive at the claimed invention (MPEP § 2143.01).
	The solution of CN ‘112 differs from the instant invention because CN ‘112 does not disclose at least one of thiamine hydrochloride or hydrates thereof.
	CN ‘112 teaches a nickel-based composite plating solution comprising additives (ƿ [0017]).
	Bhat teaches an electroplating bath for depositing a zinc-iron alloy. Addition of a small amount (0.5 g/L) of thiamine hydrochloride (THC) was found to show substantial influence on the brightness of the deposit (page 647, left column, lines 4-6).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the solution described by CN ‘112 with at least one of thiamine hydrochloride or hydrates thereof because the addition of a small amount (0.5 g/L) of thiamine hydrochloride (THC) was found to show substantial influence on the 
brightness of the deposit.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the 

variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	Regarding claim 22, Bhat teaches wherein a concentration of the at least one of thiamine hydrochloride or hydrates thereof is from about 0.001 mol/L to about 0.003 mol/L of the electrolyte solution (= a small amount (0.5 g/L) of thiamine hydrochloride (THC)) [page 647, left column, lines 4-6].
Regarding claim 23, the solution of CN ‘112 differs from the instant invention because CN ‘112 does not disclose wherein the pH of the electrolyte solution is from about 3 to about 6.
Like CN ‘112, Martin teaches a bath containing appropriate concentrations of nickel ions to provide a ternary alloy of zinc-iron and nickel (col. 4, lines 3-5). The zinc/iron alloy electroplating bath can range in pH from about 0 up to about 6.5, preferably from about 0.5 to about 5 (col. 3, lines 34-36).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the pH of the electrolyte solution described by CN ‘112 with wherein the pH of the electrolyte solution is from about 3 to about 6  because a zinc/iron alloy electroplating bath can range in pH from about 0 up to about 6.5 to electrodeposit a ternary alloy of zinc, iron and nickel.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the 

variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
Regarding claim 24, the solution of CN ‘112 differs from the instant invention because CN ‘112 does not disclose wherein the iron salt comprises at least one of iron (II) sulfate, iron (II) chloride, iron (II) acetate, hydrates thereof, or combinations thereof.
CN ‘112 teaches iron salts (ƿ [0023]).
	Martin teaches that iron ions, in accordance with conventional practice, can be introduced into the aqueous solution in the form of a soluble iron salt, such as iron sulfate, iron chloride, iron fluoroborate, iron sulfamate, iron acetate, or mixtures thereof (col. 2, line 67 to col. 3, line 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the iron salts described by CN ‘112 with wherein the iron salt comprises at least one of iron (II) sulfate, iron (II) chloride, iron (II) acetate, hydrates thereof, or combinations thereof because iron sulfate, iron chloride and iron acetate are soluble iron salts that introduce iron ions into an aqueous solution to produce an alloy deposit upon electrodeposition.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).

The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when 
combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
Regarding claim 26, CN ‘112 teaches wherein the zinc salt is selected from at least one of zinc (II) sulfate, zinc (II) chloride, zinc (II) acetate, hydrates thereof, or combinations thereof (= zinc chloride, zinc sulfate) [ƿ [0026]].
Regarding claim 27, CN ‘112 teaches 2-300 g/L of salts of nickel-alloying substances (ƿ [0021]). 
Martin teaches wherein the zinc salt comprises a concentration of from about 0.02 mol/L to about 0.2 mol/L of the electrolyte solution (= to produce an alloy deposit containing from about 5% to about 96% of zinc, the zinc ions should be employed in the bath in an amount of from about 2 grams per liter to about 120 grams per liter) [col. 3, lines 11-15].
Regarding claim 28, CN ‘112 teaches wherein the alkali metal citrate comprises at least one of citric acid trisodium salt, citric acid disodium salt, citric acid monosodium salt, citric acid tripotassium salt, citric acid dipotassium salt, citric acid monopotassium salt, hydrates thereof, or combinations thereof (= sodium citrate, potassium citrate) [ƿ [0026]].
Regarding claim 29, CN ‘112 teaches wherein the alkali metal acetate comprises at least one of acetic acid sodium salt, acetic acid potassium salt, hydrates thereof, or combinations thereof (= sodium acetate, potassium acetate) [ƿ [0026]].

Any inquiry concerning this communication or earlier communications from the 

examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349. The examiner can normally be reached Monday-Friday, 7:00 AM- 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        November 9, 2022